DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/29/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
 Status of Claims
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazarov(US 8,560,661) in view of Lagar-Cavilla et al(US 8,584,242).
Claims 1,5: Nazarov disclose at least one processor and storage accessible to the at least one processor in (fig.4). Nazarov disclose identify a power change condition in the device and responsive to the power change condition, execute a scan for malware on the device in (col.4,lines 9-22,27-30). Nazarov does not specifically disclose scan for malware on the device using an operating system of a server separate from the device and different from a native O.S. of the device stored in the device. Lagar-Cavilla disclose this limitation in (col.3,50-58; col.5,lines 6-29;fig.7). Note that remote scanning for malware is performed using separate OS and different from native OS. It would have been obvious to person of ordinary skill in the art at the time invention was made to employ malware scanning system to use an operating system of a server separate from the device and different from a native O.S. of the device stored in the device as taught in Lagar-Cavilla with system of Nazarov. The motivation to do so constitutes reducing CPU and memory resources and since OS is resided separately/remotely, it further reduces OS hacking thus enhances overall system security.
Claim 2: Nazarov disclose power change condition comprises entering a sleep mode in(col.4,lines 4-22).
Claim 3: Nazarov disclose power change condition comprises a deenergization event in (col.4,lines 9-30).
Claim 4: Nazarov disclose power change condition comprises a restart in (col.4,lines 9-30).
Claim 6: Nazarov disclose load the OS of the server into memory of the device and execute the OS of the server from the memory of the device to execute the scan in(col.6,lines 1-10).
Claim 7: Nazarov disclose memory comprises a random access memory(RAM) in (col.6,lines 2-10).
Claims 9,13: Nazarov disclose identify a condition in a device in (col.4,lines 9-22,27-30). Nazarov does not specifically disclose responsive to the condition, execute scan for malware on the device using an operating system of a server separate from the device and different from a native O.S. of the device stored in the device. Lagar-Cavilla disclose this limitation in (col.3,50-58; col.5,lines 6-29;fig.7). Note that remote scanning for malware is performed using separate OS and different from native OS. It would have been obvious to person of ordinary skill in the art at the time invention was made to employ malware scanning system to use an operating system of a server separate from the device and different from a native O.S. of the device stored in the device as taught in Lagar-Cavilla with system of Nazarov. The motivation to do so constitutes reducing CPU and memory resources and since OS is resided separately/remotely it further reduces OS hacking thus further enhances overall system security.
Claim 10: Nazarov disclose power change condition comprises entering a sleep mode in(col.4,lines 4-22).
Claim 11: Nazarov disclose power change condition comprises a deenergization event in (col.4,lines 9-30).
Claim 12: Nazarov disclose power change condition comprises a restart in (col.4,lines 9-30).
Claim 14: Nazarov disclose load the OS of the server into memory of the device and execute the OS of the server from the memory of the device to execute the scan in(col.6,lines 1-10).
Claim 15: Nazarov disclose memory comprises a random access memory(RAM) in (col.6,lines 2-10).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarov(US 8,560,661).
Claim 17: Nazarov disclose pursuant to restart, sleep mode entry, or power down of a device, accessing a server in (col.4,lines 9-22,27-30). Nazarov disclose using an OS associated with server to execute a malware scan of at least an O.S. of the device in (col.6,lines 1-10; col.4,lines 9-22,27-30).
	Claim 18: Nazarov disclose pursuant to a restart of the device, accessing the server and using the OS associated with the server to execute the malware scan of at least the OS of the device in (col.4,lines 9-30).
Claim 19: Nazarov disclose pursuant to a sleep mode entry of the device, accessing the server and using the OS associated with the server to execute the malware scan of at least the OS of the device in (col.4,lines 4-22).
Claim 20: Nazarov disclose pursuant to a power down of the device, accessing the server and using the OS associated with the server to execute the malware scan of at least the OS of the device in (col.4,lines 10-30).
Allowable Subject Matter
Claims 8,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/              Primary Examiner, Art Unit 2435